PER CURIAM.
Affirmed. The state contends that the trial court could not dismiss this juvenile case, because the court had not acquired jurisdiction as the child had not been served. However, the child had been detained and taken into custody. Therefore, jurisdiction attached. See § 985.0301, Fla. Stat. (2011):
(1) The circuit court has exclusive original jurisdiction of proceedings in which a child is alleged to have committed a delinquent act or violation of law.
(2) The jurisdiction of the court shall attach to the child and the case when the summons is served upon the child ..., or when the child is taken into custody with or without service of summons and before or after the filing of a petition, whichever first occurs, and thereafter the court may control the child and the case in accordance with this chapter.
(Emphasis supplied).
WARNER, GROSS and CIKLIN, JJ., concur.